Case 5:14-cv-02533-MWF-AS Document 33 Filed 08/31/21 Page 1 of 1 Page ID #:372



  1

  2

  3                                                                 JS-6
  4

  5

  6

  7

  8                         UNITED STATES DISTRICT COURT

  9               CENTRAL DISTRICT OF CALIFORNIA – EASTERN DIVISION

 10

 11    ARNOLDO ANTONIO GARCIA,             CASE NO. EDCV 14-02533-MWF (AS)

 12                      Plaintiff,
                                                      JUDGMENT
 13          v.

 14    AFOD VADEZ, et al.,

 15                      Defendants.

 16
            Pursuant to the Court’s Order Accepting Findings, Conclusions
 17
      and Recommendations of United States Magistrate Judge,
 18

 19
            IT IS ADJUDGED that the above-captioned action is dismissed
 20
      with prejudice.
 21

 22
      DATED: August 31, 2021
 23

 24
                                               ___________    __________ ___
 25                                                 MICHAEL W. FITZGERALD
                                                UNITED STATES DISTRICT JUDGE
 26

 27

 28
